923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willis FLOWERS, Jr., Plaintiff-Appellant,v.Donald COLLINS, Department Sheriff, MCSD, Marion CountySheriff Department, Defendants-Appellees.
No. 90-6416.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.

Appeal from the United States District Court for the District of South Carolina, at Florence.  Joe F. Anderson, Jr., District Judge.  (CA-90-549)
Willis Flowers, Jr., appellant pro se.
Julie Berly Ervin, Bridges & Orr, Florence, S.C., for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Willis Flowers, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Since all of Flowers's claims call into question the validity of his conviction, we affirm the district court's dismissal of the complaint without prejudice, as Flowers has not shown exhaustion of these claims.  In reaching this holding, we express no opinion on the district court's conclusion that Flowers's claims of "planted" evidence and illegally confiscated property are not of constitutional magnitude.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.